This cause is analogous to that of Willis v. Rummage,214 Ala. 313, 107 So. 864, the same testimony being used in each case by agreement of counsel, and involving the same questions of law and fact. The decision of this court, therefore, in Willis v. Rummage, supra, if followed, is here controlling. We have examined the record with care, and do not consider that further discussion would serve any useful purpose. Suffice it to say that upon due consideration we are not of the opinion the case of Willis v. Rummage was incorrectly decided, and have concluded to adhere thereto. It results upon that authority the decree here must be reversed, and one here rendered dismissing the bill. Reversed and rendered.
SAYRE, BOULDIN, and BROWN, JJ., concur.